ACCEPTED
                                                                                           05-17-01264-CR
                                                                                 FIFTH COURT OF APPEALS
                                                                                          DALLAS, TEXAS
                                                                                          6/5/2018 4:10 PM
                                                                                                LISA MATZ
                                                                                                    CLERK

                                   05-17-01264-CR

ANTONIO RASHAWNE CARR                      §          IN THE COURT OFFILED
                                                                      APPEALS
                                                                           IN
                                                                5th COURT OF APPEALS
                                                                    DALLAS, TEXAS
V.                                         §          FOR THE FIFTH DISTRICT
                                                                6/5/2018 4:10:03 PM
                                                                      LISA MATZ
THE STATE OF TEXAS                         §          OF TEXAS AT DALLASClerk




       STATE’S SECOND MOTION FOR EXTENSION OF TIME TO FILE BRIEF



      The State of Texas, by and through the Criminal District Attorney of Dallas

County, respectfully requests that this Honorable Court extend the time for filing the

State’s brief. In support of this motion, the State shows the following:

                                           I.

      Appellant was charged by indictment with aggravated sexual assault of a child

by penetration. See Tex. Penal Code Ann. § 22.021(a)(2)(B) (West Supp. 2017).

Appellant pled not guilty to the charged offense, but a jury found him guilty. The trial

court assessed punishment, enhanced by two prior felony convictions, at thirty-six

years’ confinement in the Institutional Division of the Texas Department of Criminal

Justice. The trial court certified Appellant’s right to appeal, and Appellant filed a

timely notice of appeal. He also filed a timely motion for new trial and an amended

motion for new trial, which was overruled by operation of law. This appeal followed.
                                           II.

      Appellant filed his brief on March 12, 2018. The State’s brief was due on April

11, 2018. This Honorable Court granted the State’s first motion for extension of time

to file brief, setting the new deadline to May 11, 2018. This case is not yet set for

submission.

                                          III.

      The undersigned counsel was assigned to this appeal on March 13, 2018.

Counsel’s caseload also includes capital writ work on the following cases:

       Carpenter v. State, Dallas County trial court cause number F97-77949-U
       Garcia v. State, Dallas County trial court cause number F01-00325-T
      Since this Honorable Court granted counsel’s first motion for extension of

time, counsel has filed the briefs in response to the appellants’ briefs in Montgomery v.

State, cause number 05-17-01036-CR, and Garcia v. State, cause number 05-16-01415-

CR. Counsel is also presently researching and preparing the State’s briefs in Garcia v.

State, cause number 05-17-00837-CR; Norris v. State, 05-17-01237-CR; and Arrington v.

State, 05-17-01194-CR.

      Counsel has also expended time assisting other Assistant District Attorneys

with miscellaneous tasks and performed other duties required of her job. Such duties

and tasks include providing trial support and capital writ support, as well as

participating in and arguing in miscellaneous trial court proceedings. Finally, counsel

spent time away from the office attending mandatory training integral to her

                                           2
employment from April 9, 2018, through April 11, 2018, and from May 2, 2018,

through May 4, 2018, during which times counsel was unable to work on her caseload

obligations.

       For all the foregoing reasons, counsel respectfully asks this Honorable Court to

extend the deadline for filing the State’s brief until June 5, 2018. Counsel has prepared

the State’s brief in this case as expeditiously as possible and tenders the brief for filing

with this motion.

                                          Respectfully submitted,


                                          /s/ Nina L. Scherach
                                          NINA L. SCHERACH
                                          Assistant District Attorney
                                          State Bar No. 24100660
                                          Frank Crowley Courts Building
                                          133 N. Riverfront Blvd., LB-19
                                          Dallas, Texas 75207-4399
                                          214-653-3625 (telephone)
                                          214-653-3643 (fax)
                                          Nina.Scherach@dallascounty.org



                             CERTIFICATE OF SERVICE
      I hereby certify that a true copy of the foregoing motion was served on Tara
Cunningham, counsel for Appellant, by electronic communication through
eFileTexas.gov at TaraCunningham@gmail.com, on June 5, 2018.


                                          /s/ Nina L. Scherach
                                          NINA L. SCHERACH



                                             3